DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Allowable Subject Matter
Claims 1-17 are allowed.
REASONS FOR ALLOWANCE
Examiner agrees with the applicant remarks dated 08/07/2021 regarding the claim objections and 103 rejection. Moreover, relevant prior art Fortmann (WO 2009/103505) discloses all the limitations as recited, including the grid-side inverter. However, Fortmann fails to disclose a method/controller TO:
(a) increase (ing), during the abnormal power grid event, a reactive grid-side inverter current output by the grid-side inverter by a first amount by operating a grid breaker connected to the grid-side inverter above the grid breaker's rated current level; and 
(b) reduce (ing), during the abnormal power grid event, a stator current from the stator by a second amount based on the first amount; 
when considered with the remaining of the limitations nor appears to be obvious to be modified by a secondary reference 
Therefore, with respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A method for controlling an amount of reactive current provided from a wind turbine generator to a power grid during an abnormal power grid event, said wind turbine generator comprising a doubly-fed induction generator having a rotor and a stator, and a power converter coupling the rotor to the power grid, the power converter comprising a grid-side inverter, wherein the method comprises: 
(a) increasing, during the abnormal power grid event, a reactive grid-side inverter current output by the grid-side inverter by a first amount by operating a grid breaker connected to the grid-side inverter above the grid breaker's rated current level; and 
(b) 
Moreover, with respect to Claim 11 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A wind turbine generator arranged to deliver an amount of reactive current to a power grid during an abnormal power grid event, said wind turbine generator comprising:
a doubly-fed induction generator having a rotor and a stator; 
a power converter coupling the rotor to the power grid, said power converter comprising a grid-side inverter; and 
a controller configured to: 
(a) increase, during the abnormal power grid event, a reactive grid-side inverter current output by the grid-side inverter by a first amount by operating a grid breaker connected to the grid-side inverter above the grid breaker's rated current level; and 
(b) reduce, during the abnormal power grid event, a stator current from the stator by a second amount based on the first amount.
Moreover, with respect to Claim 16 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A wind turbine generator arranged to deliver an amount of reactive current to a power grid during an abnormal power grid event, said wind turbine generator comprising: 
a doubly-fed induction generator having a rotor and a stator; 
a power converter coupling the rotor to the power grid, said power converter comprising a grid-side inverter; and 
a controller configured to: 
(a) increase, during the abnormal power grid event, a reactive grid-side inverter current output by the grid-side inverter by a first amount by operating a grid breaker connected to the grid-side inverter above the grid breaker's rated current level; 
(b) reduce, during the abnormal power grid event, a stator current from the stator by a second amount based on the first amount; 
keep the stator current below a predetermined upper stator current limit by keeping a reactive rotor current below a predetermined upper rotor current limit; andPage 5PATENTApp. Ser. No.: 16/062,888 Atty. Dkt. No.: 2016P00047WOUS (MOLIN) 
keep the reactive grid-side inverter current above a rated current capacity of the grid breaker in at least part of a predetermined time period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JOSEPH ORTEGA/
Examiner, Art Unit 2832